MORRISON, Presiding Judge.
The offense is arson; the punishment, 5 years.
The sole question presented is the sufficiency of the evidence to corroborate the accomplice witness.
One Stewart testified that he was 19 years of age and that the appellant was 29 or 30; that on the day of the fire he and the appellant had been drinking; that late that night the appellant suggested they go to a skating rink and burn it down because “They won’t let us colored folks skate;” that the two of them went to Bennett’s Drive In for the purpose of buying kerosene; and that on the way he picked up a half gallon milk jar which they took into the store and had filled with kerosene. Stewart testified further that he and the appellant proceeded to the northeast corner of the skating rink where he poured the kerosene over part of the canvas side wall; the appellant tried to ignite the same with his cigarette lighter, and when it failed to work the witness lighted the same with matches; then the witness threw the milk jar in a nearby ditch, and after the fire got started the two left the scene.
In order to corroborate the above testimony, the state relied upon the witness Maxwell, a clerk at Bennett’s Drive In, who knew both Stewart and the appellant, and who testified that a short while before the fire the appellant and Stewart came into his store together; that they bought half a gallon of kerosene, “I made the sale to them, Stewart paying for the same; that he put the kerosene in a half gallon milk jar which they brought with them; and that they made no other purchases and left the store in two or three minutes.” He further testified that the skating rink was in the same block as his store.
Various peace officers and firemen testified that they detected the odor of kerosene on bits of charred canvas and also on matches found at the northeast corner of the skating rink and that in a nearby ditch they found the broken remains of a half gallon milk jar with kerosene on it also. The broken parts when pieced together were identified by the witness Maxwell as being *498of the same type as the one he had filled for the appellant and Stewart.
There was some slight discrepancy in the testimony as to the time. Stewart did not have a watch. Maxwell stated that he heard of the fire approximately thirty minutes after he made the sale of the kerosene.
Appellant points to the fact that Maxwell was unable to testify that when Stewart and the appellant left the store together they proceeded in the same direction, and relies, among other cases, upon Weatherred v. State, 100 Texas Cr. Rep. 199, 272 S.W. 471.
It must be borne in mind that Weatherred, like our recent case of Goodwin v. State, 165 Texas Cr. Rep. 375, 307 S.W. 2d 264, involved the offense of being an accomplice to the crime of arson, while the case at bar is arson. Judge Lattimore’s illustration merely pointed out that evidence such as we have before us here would have weight in a case like this, but would be of no probative value in a case like Weatherred where the accused was charged as an accomplice. The court was clearly not endeavoring to write a blueprint of what evidence would be required in order to sustain a conviction.
The facts, of course, are not the same in any two cases, and it would add nothing to the jurisprudence of the state to attempt to differentiate each of the cases cited by the appellant from the case at bar; but we have concluded that evidence that the appellant purchased kerosene in a certain type of container a short while before the fire within the same block as the burned premises, together with the evidence that kerosene was used to ignite the fire and that a similar container was found near the point of ignition, would be sufficient to corroborate the accomplice witness who testified that the appellant accompanied him from the store and assisted him in igniting the premises.
Finding the evidence sufficient to sustain the conviction and no reversible error appearing, the judgment is affirmed.